DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-151344A, refer to English machine translation.
Regarding claim 1, JP 2016-151344A discloses a device temperature regulator for regulating a temperature of a target device (cooling device [0001]), comprising:
an evaporator configured to cool the target device by latent heat of evaporation of a working fluid by absorbing heat from the target device to be evaporated (refrigerant evaporates in the cooling plate 3 [0053], Fig. 1-5);
a first condenser that is provided on an upper side in a gravitational direction than the evaporator and that includes a first heat exchange passage to condense the working fluid evaporated in the evaporator by a heat exchange with a first medium outside of the first heat exchange passage (first condenser 25 [0027]; cooling fan 44 that blow air to the first condenser 25 [0035], Fig. 1 shows first condenser 25 provided on an upper side in a gravitational direction than the cooling plate 3);
a second condenser that is provided on an upper side in the gravitational direction than the evaporator and that includes a second heat exchange passage to condense the working fluid evaporated in the evaporator by a heat exchange with a second medium outside of the second heat exchange passage (heat exchanger 26 including a second refrigerant [0030]; first refrigerant 12 flowing through the heat exchanger 26 is cooled and liquefied in the heat exchanger 26 [0035], Fig. 1 shows heat exchanger 26 provided on an upper side in a gravitational direction than the cooling plate 3);
a gas-phase passage that extends from the working fluid evaporated in the evaporator to flow to the first condenser and the second condenser (refrigerant gas 12a in the refrigerant chamber 11 flows out to second refrigerant passage 14 [0024]);
a first liquid-phase passage that extends from the first condenser and that causes the working fluid condensed in the first condenser to flow to the evaporator (downstream side pipeline 24 [0027], Fig. 1), and
a second liquid-phase passage that extends from the second condenser and that causes the working fluid condensed in the second condenser to flow to the evaporator (downstream side pipeline 24 [0027], Fig. 1), wherein
the first medium outside of the first heat exchange passage and the second medium outside of the second heat exchange passage have respective temperatures that are capable of setting individually (since the first condenser 25 has a cooling fan 44 controlled by the control device 6 and in the refrigeration cycle portion 45, the second condenser 34 has its cooling fan 44, a compressor 33 and expansion valve 35 controlled by the control device 6 [0035], Fig. 1, the cooling device is capable of individually setting respective temperatures of the first condenser 25 and heat exchanger 26).
Regarding claim 3, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses the first condenser includes a plurality of the first heat exchange passages and the second condenser includes a plurality of the second heat exchange passages, and at least one of the plurality of the first heat exchange passages included by the first condenser and the plurality of the second heat exchange passages included by the second condenser, extend along the gravitational direction (Fig. 1-3 show first condenser 25 and heat exchanger 26 including a plurality of heat exchange passages with portions of said heat exchanger passages extending along the gravitational direction).
Regarding claim 4, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses a collection portion in which the working fluid flowing in the first liquid-phase passage and the working fluid flowing in the second liquid-phase passage collect (gas-liquid separation chamber 18 [0025], Fig. 1); and a third liquid-phase passage that has one end connected to the collection portion and that has another end connected to the evaporator and in which the working fluid collected at the collection portion flows to the evaporator (first refrigerant passage 15 [0025], Fig. 1).
Further regarding claim 4 reciting “when a length of one of the first liquid-phase passage or the second liquid-phase passage, whose position connected to the first condenser or the second condenser, is higher in the gravitational direction, is denoted by La and a length of the third liquid-phase passage is denoted by Lb, a relation of La and Lb is La < Lb”, claim 4 recites the contingent limitation “when a length…is denoted…”.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (see MPEP 2111.04(II)).  In this case, since the claimed relationship between La and Lb is contingent on the respective lengths to be denoted La and Lb and the claim does not necessarily require this condition to occur, the broadest reasonable interpretation of the claim does not require the claimed condition to be met when the condition does not occur.
Regarding claim 5, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses a collection portion in which the working fluid flowing in the first liquid-phase passage and the working fluid flowing in the second liquid-phase passage collects (gas-liquid separation chamber 18 [0025], Fig. 1); and a third liquid-phase passage that has one end connected to the collection portion and that has another end connected to the evaporator and in which the working fluid collected at the collection portion flows to the evaporator (first refrigerant passage 15 [0025], Fig. 1).
Further regarding claim 5 reciting “when a volume of one of the first liquid-phase passage or the second liquid-phase passage, whose position connected to the first condenser or the second condenser is higher in the gravitational direction is denoted by Va and a volume of the third liquid-phase passage is denoted by Vb, a relation of Va and Vb is Va < Vb”, claim 5 recites the contingent limitation “when a volume…is denoted…”.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (see MPEP 2111.04(II)).  In this case, since the claimed relationship between Va and Vb is contingent on the respective volumes to be denoted Va and Vb and the claim does not necessarily require this condition to occur, the broadest reasonable interpretation of the claim does not require the claimed condition to be met when the condition does not occur.
Regarding claim 6, JP 2016-151344A discloses all of the claim limitations as set forth above.  Further regarding claim 6 reciting “when a temperature of one medium of the first medium outside of the first condenser and the second medium outside of the second condenser, whose position connected to the liquid-phase passage is lower in the gravitational direction, is denoted by Ta and a temperature of another medium of the first medium outside of the first condenser and the second medium outside of the second condenser, whose position connected to the liquid-phase passage is higher in the gravitational direction, is denoted by Tb, a relation of Ta and Tb is Ta < Tb”, claim 6 recites the contingent limitation “when a temperature…is denoted…”.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (see MPEP 2111.04(II)).  In this case, since the claimed relationship between Ta and Tb is contingent on the respective temperature to be denoted Ta and Tb and the claim does not necessarily require this condition to occur, the broadest reasonable interpretation of the claim does not require the claimed condition to be met when the condition does not occur.
Regarding claim 7, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses the first medium outside of the first heat exchange passage and the second medium outside of the second heat exchange passage are different kinds of media (for the first condenser 25, cooling fan 44 blows air [0035]; in the heat exchanger 26, the second refrigerant is a CFC substitute [0012]).
Regarding claim 8, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses a first medium feed device that feeds the first condenser with the first medium (cooling fan 44 [0035]); and a second medium feed device that feeds the second condenser with the second medium (compressor 33 [0031]).
Regarding claim 9, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses the first medium feed device includes a first medium circulation circuit in which the first medium is circulated (cooling fan 44 blows air [0035]), the second medium feed device includes a second medium circulation circuit in which the second medium is circulated (refrigerant cycle portion 45 including compressor 33 [0031], [0035]), and the first medium circulation circuit and the second medium circulation circuit are independent from each other (Fig. 1 shows first and second medium circulation circuits are independent from each other).
Regarding claim 10, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses at least one of the first medium feed device and the second medium feed device is a low-pressure side heat exchanger of a refrigeration cycle (heat exchanger 26, Fig. 1).
Regarding claim 13, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses the first condenser is connected to the first liquid-phase passage at a first position in the gravitation direction, lower than a second position where the second condenser is connected to the second liquid-phase passage (Fig. 2-3 show first condenser 25 connected to downstream pipe 24 at a position lower than a position at which heat exchanger 26 is connected to downstream pipe 24), and the first medium feed device and the second medium feed device are configured to set a temperature of the first medium fed to the first condenser lower than a temperature of the second medium fed to the second condenser (first condenser cools the first refrigerant by the atmosphere [0016]; if temperature of the cooling plate 3 is higher than a predetermined set temperature, the control device 6 controls the compressor 33 [0040]; when cooling capacity is insufficient by the operation of only the natural circulation cycle unit 32, the refrigeration cycle unit 45 is operated [0049]).
Regarding claim 14, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses the first condenser is connected to the first liquid-phase passage at a first position in the gravitation direction, lower than a second position where the second condenser is connected to the second liquid-phase passage (Fig. 2-3 show first condenser 25 connected to downstream pipe 24 at a position lower than a position at which heat exchanger 26 is connected to downstream pipe 24), the first medium feed device is a low-pressure side heat exchanger configuring the refrigeration cycle (cooling fan 44 [0035], Fig. 1), and the second medium feed device is a blower (heat exchanger 26, Fig. 1).
Regarding claim 15, JP 2016-151344A discloses all of the claim limitations as set forth above.  JP 2016-151344A further discloses the first condenser and the second condenser are connected to each other in parallel with respect to the gas-phase passage (parallel [0030], Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/13/2021